IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


TRAY CHARLES RUDOLPH,

             Appellant,

 v.                                                     Case No. 5D18-326

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 17, 2018

3.850 Appeal from the Circuit Court
for Orange County,
Jenifer M. Harris, Judge.

Tray Charles Rudolph, Dothan, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      Tray Charles Rudolph appeals the order summarily denying his motion for

postconviction relief which raised twelve grounds for relief. See Fla. R. Crim. P. 3.850.

We reverse the summary denial of the first ground for relief and remand for the

postconviction court to either attach sufficient records to support a summary denial or to

hold an evidentiary hearing. See Hird v. State, 204 So. 3d 483, 485 (Fla. 5th DCA 2016)

(citing Burgos v. State, 181 So. 3d 572 (Fla. 5th DCA 2015)). We affirm the summary
denial of the remaining grounds. We note that review of grounds three through twelve has

been waived. See Braddy v. State, 219 So. 3d 803, 825 (Fla. 2017) (citing Duest v.

Dugger, 555 So. 2d 849, 852 (Fla. 1990)).


      AFFIRMED in part; REVERSED in part, REMANDED.


PALMER, TORPY and EISNAUGLE, JJ., concur.




                                            2